IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 22, 2009

                                     No. 09-10239                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee
v.

ALFRED WILLIAM BRYANT,

                                                   Defendant - Appellant




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 7:05-CR-20-1


Before REAVLEY, DAVIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       The conviction and sentence of Alfred Bryant were affirmed by this court
on February 1, 2008. There is no appealable judgment for proceeding now in
this court. He may seek advice for other proceedings from his attorney or file his
own suit for habeas corpus relief pro se.
       DISMISSED.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.